IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-68,174-03


                     EX PARTE DONOVAN DWIGHT SIMMS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1056045-C IN THE 230TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery with a deadly weapon and sentenced to fifteen years’ imprisonment. He did not appeal his

conviction.

        After a review of the record, we find that Applicant’s actual innocence claim based on newly

discovered evidence is without merit. Therefore, we deny relief.

        Applicant’s claims regarding ineffective assistance of counsel and the legality of his

judgment are dismissed as subsequent. TEX . CODE CRIM . PRO . Art. 11.07 §4(a)-(c).
                        2

Filed: March 04, 2015
Do not publish